 

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA I t) 4 3 0 2

C nt DESIGNATION FORM

(to be used ey counsel or pro se plaintiff to indicate the category of the case jj or the purpose of assignment to the appropriate calendar)

LE Stet tik fi ede hia, lel Id

 
  

   

Address of Plaintiff:

 
   

Address of Defendant:

 

RELATED CASE, IF ANY:

Case Number: Judge: Date Terminated:

 

Civil cases are deemed related when Yes is answered to any of the following questions:

1. Is this case related to property included in an earlier numbered suit pending or within one year Yes [|
_ previously terminated action in this court?

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes [|
pending or within one-year previously terminated action in this court?

oy
3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes [| No ro
oH

numbered case pending or within one year previously terminated action of this court?

4. Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights - Yes [|
case filed by the same individual?

I certify that, to my knowledge, the within case Dis / is not, related to any case now pending or within one year previously terminated action in

this court Git] as N14 above. vA
fly
WL ben (! ew

A Afiomey-at-L -Law / Pro Se Plaiyiff Attorney ID, # (if applicable)

DATE:

 

L Vv

 

CIVIL: (Place a Vin one category only)

 

A. Federal Question Cases: B. Diversity Jurisdiction Cases:
(1 1. Indemnity Contract, Marine Contract, and All Other Contracts [] 1. Insurance Contract and Other Contracts
L] 2. FELA LJ 2. Airplane Personal Injury
[1 3. Jones Act-Personal Injury [J 3. Assault, Defamation
Ll 4. Antitrust L] 4. Marine Personal Injury
C1 5: Patent L1 5. Motor Vehicle Personal Injury
[|] 6. Labor-Management Relations [] 6. Other Personal Injury (Please specify):
pA 7. Civil Rights [] 7. Products Liability
L] 8. Habeas Corpus C1 8. Products Liability — Asbestos
H 9. Securities Act(s) Cases L] 9. All other Diversity Cases

10. Social Security Review Cases (Please specify):
[] 11. All other Federal Question Cases

(Please specify):

 

 

 

 

ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration, )

 
 
 

counsel of record or pro se plaintiff, do hereby certify:

  

[| Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

[ | Relief other than monetary damages is sought.

DATE:

 

Attorney-at-Law / Pro Se Plaintiff Attorney ID. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

 

Civ, 609 (5/2018)

 
IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM

 

CIVIL ACTION

no. 19 4309
In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on

the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus — Cases brought under 28 U.S.C. § 2241 through § 2255. ( )

(b) Social Security — Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits. ( )

(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2. WS

(d) Asbestos — Cases involving claims for personal injury or property damage from
exposure to asbestos. ( )

(e) Special Management — Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special

 

 

 

management cases.) (a)
(f) Standard Management — Cases that do not fall into any one of the other tracks. €)
ai 4 Chun
Date? TF * Pro Se Piaintitt |
UI-SS7 Sob Kb braple girl. lon

__ / f, V
Telephone FAX Number E-Mail Address

(Civ. 660) 10/02
 

cw

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

Captyon:
FOR EMPLOYMENT

 

DISCRIMINATION

 

Full name(s) of Plaintiff(s)

ue lore Febtuieea! Sl/jons NO.

CIVIL AC J 4 2 0 9

 

 

Full name(s) of Defendant(s)

This action is brought for discrimination in employment pursuant to (check only those that apply):

~ Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000¢e to

(Rev. 10/2009)

2000e-17 (race, color, gender, religion, national origin).

NOTE: In order to bring suit in federal district court under Title VI, you must first
obtain a Notice of Right to Sue Letter from the Equal Employment Opportunity
Commission.

Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C. §§
621-634.

NOTE: In order to bring suit in federal district court under the Age Discrimination
in Employment Act, you must first file a charge with the Equal Employment
Opportunity Commission, and you must have been at least 40 years old at the time
you believe that you were discriminated against.

Americans with Disability Act of 1990, as codified, 42 U.S.C. §§ 12112-12117.
NOTE: In order to bring suit in federal district court under the Americans with
Disabilities Act, you must first obtain a Notice of Right to Sue Letter from the Equal
Employment Opportunity Commission.

Pennsylvania Human Relations Act, as codified, 43 Pa. Cons. Stat. §§ 951-963
(race, color, family status, religious creed, ancestry, handicap or disability, age,
sex, national origin, the use of a guide or support animal because of blindness,
deafness or physical handicap of the user or because the user is a handler or trainer
of support or guide animals).
 

NOTE: In order to bring suit in federal district court under the Pennsylvania
Human Relations Act, you must first file a complaint with the Pennsylvania Human
Relations Commission or the Philadelphia Commission on Human Relations, and
then you must wait one year prior to filing a lawsuit.

I. Parties in this complaint:

A. List your name, address and telephone number. Do the same for any additional plaintiffs
named. Attach additional sheets = paper as necessary.

 
 
 

 

 

 

 

 

Plaintiff Name: { ;
Street Addrdss:.. (tir. fig a
County, City: _/#¢ :
State & Zip: Vy,
Telephone Ee Ly Ef te / -4 / LL
B. List all defendants’ names and the address where each defendant may be served. Make

sure that the defendant(s) listed below are identical to those contained in the caption on the
first page. Attach additional sheets of paper as necessary.

Defendant

 
  

oe .

Name: lye ) 4) Solibjeas
Street Address:_- é » A
County, City:

mM
State & Zip: Elo. a
Telephone Number: /

 

 

 

 

C. The address at which I sought employment or was employed by the defendant(s) is:

emnioes Tye Cory Ly htaitrel Mihodien’
Street Address: /00 Coun pol of

County, City: Ai/on fGAIC
State & Zip: Lloudé

Telephone Number: We: GA $15.

 

II. Statement of the Claim

A. The discriminatory conduct of which I complain in this action includes (check only those
that apply to your case):

Failure to hire me
Termination of my employment

Failure to promote me
Failure to reasonably accommodate my disability
Failure to reasonably accommodate my religion
Failure to stop harassment

Unequal terms and conditions of my employment

Retaliation

__
Other (specify): Ltepled ine dittcteally bettie of In) Sek

NOTE: Only those grounds raised in the charge filed with the Equal Employment Opportunity
Commission can be considered by the federal district court.

KITT

B. It is my best recollection that the alleged discriminatory acts occurred or began on or about:
cont) Soe (day) _/5__, (year)
C, I believe that the defendant(s) (check one):

is still committing these acts against me.
i is not still committing these acts against me.

 

DD. Defendant(s) discriminated against me based on my (check only those that apply and state
the basis for discrimination, for example, what is your religion, if religious discrimination
is alleged):
race color
religion i gend es 4 pe Mpreofy + Ain
national origin (Mbt (Y) SIMA i ST;
age My date of birth is (Give your date of birth only if you are

asserting a claim of age discrimination)

E. The facts of my case are as follow (attach additional sheets of paper as necessary):

on ad Dn dor
Lp pad Sepals 201},

MPD hynitaede df diate l tis ie rested 48 helyer id Van
a Ate tae Me oh oy ae,
p kaspaplipn kad St ie decade Te

Wb cholo Pollet L, ba Haye Dus deining pine Lichice of ie

 
    

 
   
   

 

fetnlp, in Viekhyon of He Tih Vi of he Civil We WA Inge BUG
 

Til.

NOTE: As additional support for the facts of your claim, you may attach to this complaint
a copy of your charge filed with the Equal Employment Opportunity Commission, the
Pennsylvania Human Relations Commission, or the Philadelphia Commission on Human
Relations.

Exhaustion of Administrative Remedies:

It is my best recollection that I filed a charge with the Equal Employment Opportunity
Commission or my Equal Employment.Opportunity counselor regarding the defendant's
alleged discriminatory conduct on: Mev, ry) t & Zalf (Date).

The Equal Employment Opportunity Commission (check one):

has not issued a Notice of Right to Sue Letter. =

/“__ issued a Notice of Right to Sue Letter, which I received on Lrg Ab, Mp\Date).

NOTE: Attach to this complaint a copy of the Notice of Right to Sue Letter from the Equal
Employment Opportunity Commission.

Only plaintiffs alleging age discrimination must answer this question.

Since filing my charge of age discrimination with the Equal Employment Opportunity
Commission regarding defendant’s alleged discriminatory conduct (check one):

60 days or more have passed.
fewer than 60 days have passed.

It is my best recollection that I filed a charge with the Pennsylvania Human Relations
Commission or the Philadelphia Commission on Human Relations regarding the
defendant's alleged discriminatory conduct on: (Date).

 

Since filing my charge of discrimination with the Pennsylvania Human Relations
Commission or the Philadelphia Commission on Human Relations regarding the
defendant’s alleged discriminatory conduct (check one):

One year or more has passed.
Less than one year has passed.
 

IV. Relief

WHEREFORE, Plaintiff prays that the Court grant such relief as may be appropriate, including
injunctive orders, damages, and costs as well as (check only those that apply):

Direct the defendant to hire the plaintiff.

Direct the defendant to re-employ the plaintiff.

Direct the defendant to promote the plaintiff.

Direct the defendant to reasonably accommodate the plaintiffs disabilities.
Direct the defendant to reasonably accommodate the plaintiff's religion.

Direct the defendant to (specify):

 

Nee

If available, grant the plaintiff appropriate injunctive relief, lost wages,
liquidated/double damages, front pay, compensatory damages, punitive damages,
prejudgment interest, post-judgment interest, and costs, including reasonable
attorney fees and expert witness fees.

Other (specify):

 

I declare under penalty of perjury that the foregoing is true and correct.

Signed this /Wday ot Sophie, 20/9

Signature suing ZA lt Ther (/ Ld
Address LOE. Spey Kt,
: My

 

 

Telephone number “// )~- 4$7- SSCL
Fax number (if'you have one) ‘

 
EEQC Form 161 (11/16) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

 

DISMISSAL AND NOTICE OF RIGHTS

 

To: Kathleen Clay From: Tampa Field Office
71 £E Slocum Street . 501 East Polk Street
Philadelphia, PA 19119 Room 1000

Tampa, FL 33602

 

[| On behalf of person(s) aggrieved whose identily is
CONFIDENTIAL (29 CFR $7601 7(a))
EEOC Charge No. EEOC Representative Telephone No.

Jahaira Quintana,
511-2018-04483 investigator (813) 202-7940

 

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

Your allegations did not involve a disability as defined by the Americans With Disabilities Act.
The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
discrimination to file your charge

A OUOUOU

The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
the statutes. Ne finding is made as to any other issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

OU

Other (briefly state)

- NOTICE OF SUIT RIGHTS -

(See fhe additional information attached to this form}

Title Vil, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent{s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations} of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years}
before you file suit may not be collectible.

On behalf of the Commission

 

 

Enclosures{s} Evangeline Hawthorne, (Date Mailed}

Director

cc: .
Mellissa Longo

TrueCore Behavioral Solutions
3109 W. Martin Luther King, Jr Blvd
Suite 650

Tampa, FL 33607

Enclosure with EEOC

 
Form 161 (31/16)
INFORMATION RELATED TO FILING SUIT

UNDER THE LAWS ENFORCED BY THE EEOC

(This information relates to filing suit in Federal or State court under Federal law.
if you also pian to sue claiming violations of State law, please be aware that time limits and other
provisions of State law may be shorter or more limited than those described below.)

Title Vil of the Civil Rights Act, the Americans with Disabilities Act (ADA),
the Genetic Information Nondiscrimination Act (GINA), or the Age
Discrimination in Employment Act (ADEA):

PRIVATE SUIT RIGHTS — --

In order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within
90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
day period is over, your right to sue based on the charge referred to in this Notice will be lost. If you intend to
consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope, and tell
him or her the date you received it. Furthermore, in order to avoid any question that you did not act in a timely
manner, it is prudent that your suit be filed within 90 days of the date this Notice was mailed to you (as
indicated where the Notice is signed) or the date of the postmark, if later.

Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the appropriate
State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
after talking to your attorney. Filing this Notice is not enough. You must file a "complaint" that contains a short
statement of the facts of your case which shows that you are entitled to relief. Courts often require that a copy of
your charge must be attached to the complaint you file in court. If so, you should remove your birth date from the
charge. Some courts will not accept your complaint where the charge includes a date of birth. Your suit may include
any matter alleged In the charge or, to the extent permitted by court decisions, matters like or related to the matters
alleged in the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in
some cases can be brought where relevant employment records are kept, where the employment would have
been, or where the respondent has its main office. If you have simple questions, you usually can get answers from
the office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint
or make jegal strategy decisions for you.

PRIVATE Suit RIGHTS . -- Equal Pay Act (EPA):
EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back
pay due for violations that occurred more than 2 years (3 years) before you file suit may not be collectible. For
example, if you were underpaid under the EPA for work performed from 7/1/08 to. 12/1/08, you should file suit
before 7/1/10 — not 12/1/10 -- in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
suit is separate from the 90-day filing period under Title Vil, the ADA, GINA or the ADEA referred to above.
Therefore, if you also plan to sue under Title Vil, the ADA, GINA or the ADEA, in addition to suing on the EPA
claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.

ATTORNEY REPRESENTATION -- Title Vil, the ADA or GINA:

lf you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
because such requests do not relieve you of the requirement to bring suit within 90 days.

ATTORNEY REFERRAL AND EEQC ASSISTANCE --_ All Statutes:

You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
questions about your legal rights, including advice on which U.S. District Court can hear your case. If you need to
inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge fies
are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be
made within the next 90 days.)

IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.
EEOC Fern 5 (11/09)

 

 

 

 

 

CHARGE OF DISCRIMINATION Charge Presented To: Agency(ies) Charge No(s):
This form is affected by the Privacy Act of 1974, See enclosed Privacy Act [| FEPA
Statement and other information before completing this form.

[x] Ex0c 511-2018-04483

Florida Commission On Human Relations and EEOC
State or local Agency, Kany
Name (dicate Afr, Ms., Mrs.) Home Phone Year of Birth
Ms. Kathleen Clay (717) 587-5166

 

 

 

Street Address . City, State and ZIP Code

8516 Island Breeze Lane apt. 305, apt 305, TEMPLE, FL 33637

 

Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency That I Believe Discriminated
Against Me or Others, (/fimore than two, list under PARTICULARS below.)

 

 

 

 

Name No. Emptoyees, Members Phone No.
G4S/ TRUE CORE BEHAVIORAL SOLUTIONS 501+
Street Address City, State and ZIP Code

6302 Benjamin Rd, #400, TAMPA, FL 33634

 

 

 

 

 

Name No, Eenplayees, Members Phone No.

Street Address City, State and ZIP Cade

DISCRIMINATION BASED ON (Check appropriate boxfes}} DATE(S) DISCRIMINATION TOOK PLACE
Earliest Latest

[| RACE [| COLOR SEX [| RELIGION ["] NATIONAL ORIGIN 09-01-2017 06-01-2018

RETALIATION [ ] AGE ! [| DISABILITY [| GENETIC INFORMATION '

[| OTHER (Specify) ["] CONTINUING ACFION

 

 

THE PARTICULARS ARE (/f additional paper is needed, attach extra sheet(s))-
1am a female hired by Respondent on or about April 2017, as a Facility Administrator, On or about September 2017, youth escape
the facility that I administer and as a result, { was transferred to another facility, However, other similarly situated males such as
Mike Slayton and Mr, Speight had youth escape their facility and they were not transfer like I was. Then on June 2018, my facility
failed the state inspection and as a result, I was terminated. However, similarly situated males had received ‘Cure’ letters and
they haven't been terminated,

I was replaced by a male, John Folbrecht.

I believe that I was discriminated against because of my sex,female, in violation of the Title VII of the Civil Right Act of 1964, as
amended,

 

 

1 want this charge filed with both the EEOC and the State or local Agency, if any. I will NOTARY - When necessary for State aud Local Agency Requirements
advise the agencies if t change my address or phone number and E will cooperate fully with
them in the processing of my charge in accordarice with their procedures.

 

 

T swear or affirm that I have read the above charge and that it is true to the

 

 

I declare under penalty of perjury that the above is true and correct, best of my knowledge, information and belief.
SIGNATURE OF COMPLAINANT

SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE

Digitally signed by Kathleen Clay on 11-08-2018 12:31 PM EST (month, day, year

 

 

 
CP Enclosure with EEOC Form 4 (11/09)

Privacy ACT STATEMENT: Under the Privacy Act of 1974, Pub. Law 93-579, authority to request personal data
and its uses are:

1. ForMNumper/TrrLe/DATE, EEOC Form 5, Charge of Discrimination (11/09).
2, AUTHORITY. 42 U.S.C. 2000e-5(b), 29 U.S.C. 211, 29 U.S.C. 626, 42 U.S.C. 12117, 42 U.S.C, 2000fE-6.

3. PRINCIPAL PuRPOsES, The purposes of a charge, taken on this form or otherwise reduced to writing
(whether later recorded on this form or not) are, as applicable under the EEOC anti-discrimination
statutes (EEOC statutes), to preserve private suit rights under the EEOC statutes, to invoke the EEOC's
jurisdiction and, where dual-filing or referral arrangements exist, to begin state or local proceedings,

4, ROUTINE Uses, This form is used to provide facts that may establish the existence of matters covered
by the EEOC statutes (and as applicabie, other federal, state or local laws). Information given will be used
by staff to guide its mediation and investigation efforts and, as applicable, to determine, conciliate and
litigate claims of unlawful discrimination. This form may be presented to or disclosed to other federal,
state or local agencies as appropriate or necessary in carrying out EEOC's functions. A copy of this charge
will ordinarily be sent to the respondent organization against which the charge is made.

5. WHETHER DISCLOSURE IS MANDATORY; EFFECT OF NOT GIVING INFORMATION. Charges must be reduced to
writing and should identify the charging and responding parties and the actions or policies complained
of, Without a written charge, EEOC will ordinarily not act on the complaint. Charges under Title VII, the
ADA or GINA must be sworn to or affirmed (either by using this form or by presenting a notarized
statement or unsworn declaration under penalty of perjury); charges under the ADEA should ordinarily
be signed, Charges may be clarified or amplified later by amendment. It is not mandatory that this form
be used to make a charge. :

NOTICE OF RIGHT TO REQUEST SUBSTANTIAL WEIGHT REVIEW

i i
Charges filed at a state or local Fair Employment Practices Agency (FEPA) that dual-files charges with
EEOC will ordinarily be handled first by the FEPA. Some charges filed at EEOC may also be first handled by
a FEPA under worksharing agreements, You will be told which agency will handle your charge. When the
FEPA is the first to handle the charge, it will notify you of its final resolution of the matter. Then, if you
wish EEOC to give Substantial Weight Review to the FEPA's final findings, you must ask us in writing to do
so within 15 days of your receipt of its findings. Otherwise, we will ordinarily adopt the FEPA's finding
and close our file on the charge.

NOTICE OF NON-RETALIATION REQUIREMENTS

Please notify EEOC or the state or local agency where you filed your charge if retaliation is taken against
you or others who oppose discrimination or cooperate in any investigation or lawsuit concerning this
charge. Under Section 704{a) of Title VI, Section 4(d) of the ADEA, Section 503{a) of the ADA and Section
207(f) of GINA, it is unlawful for an emp/oyer to discriminate against present or former employees or job
applicants, for an employment agency to discriminate against anyone, or for a w/on to discriminate
against its members or membership applicants, because they have opposed any practice made unlawful
by the statutes, or because they have made a charge, testified, assisted, or participated in any manner in
an investigation, proceeding, or hearing under the laws. The Equal Pay Act has similar provisions and
Section 503(b) of the ADA prohibits coercion, intimidation, threats or interference with anyone for
exercising or enjoying, or aiding or encouraging others in their exercise or enjoyment of, rights under the
Act,
